DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/23/2022 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Stevens (2015/0230524). Regarding Claims 1 and 12, Stevens discloses a heating device (fig.1-3) comprising: a first heating element ([0047], first 15, see fig.3A) configured to deliver heat to a first portion of a user's body (heat via 15 to the left side of the user’s body); a second heating element (second 15) configured to deliver heat to a second portion of the user's body (heat via 15 to the right side of the user’s body); one or more substrates (substrate under 15) that support the first and second heating elements; device electronics ([0047], smart phone 101) coupled to the first and second heating elements, the device electronics configured to deliver power (via 12) to the first heating element and the second heating element to cause the first heating element and the second heating element to deliver heat to the first portion and the second portion of the user's body, respectively ([0053], via controller 18 and temperatures sensors 17); and a device package (fig.3A) comprising: the first and second heating elements (15); the one or more substrates (substrate under 15); the device electronics (101); a battery (battery for 101) that provides power to the device electronics. In combination with other claimed limitations, Stevens and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to a device package comprising: the first and second heating elements; the one or more substrates; the device electronics; a battery that provides power to the device electronics, wherein the device electronics and the battery are centrally located between the first and second heating elements; and a belt configured to wrap around the user's body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754          

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        06/16/2022